RECOMMENDED FOR FULL-TEXT PUBLICATION
                                     Pursuant to Sixth Circuit Rule 206
                                             File Name: 05a0288p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 KEVIN JOHNSON, on behalf of himself and all others X
                                                          -
                                   Plaintiff-Appellant, -
 similarly situated,
                                                          -
                                                          -
                                                              No. 04-5810

                                                          ,
             v.                                            >
                                                          -
                                                          -
                                  Defendant-Appellee. -
 LONG JOHN SILVER’S RESTAURANTS, INC.,

                                                          -
                                                         N
                           Appeal from the United States District Court
                        for the Middle District of Tennessee at Nashville.
                     Nos. 01-01526—Thomas A. Wiseman, Jr., District Judge.
                                            Argued: June 3, 2005
                                     Decided and Filed: July 5, 2005
            Before: MARTIN and ROGERS, Circuit Judges; McKINLEY, District Judge.*
                                             _________________
                                                  COUNSEL
ARGUED: David F. Gore, STEWART, ESTES & DONNELL, Nashville, Tennessee, for
Appellant. John F. Dienelt, PIPER RUDNICK, Washington, D.C., for Appellee. ON BRIEF: M.
Reid Estes, Jr., STEWART, ESTES & DONNELL, Nashville, Tennessee, for Appellant. John F.
Dienelt, PIPER RUDNICK, Washington, D.C., John Knox Walkup, WYATT, TARRANT &
COMBS, Nashville, Tennessee, Robert P. Davis, MAYER, BROWN, ROWE & MAW, Washington,
D.C., for Appellee.
                                             _________________
                                                 OPINION
                                             _________________
      ROGERS, Circuit Judge. Plaintiff Kevin Johnson appeals the district court’s order
compelling arbitration. We affirm the judgment of the district court.
        Johnson filed a potential collective action in the district court alleging that defendant Long
John Silver’s Restaurants, Inc., had violated the Fair Labor Standards Act in its treatment of Johnson
and others similarly situated. Long John Silver’s moved to compel arbitration under a standard

        *
           The Honorable Joseph H. McKinley, Jr., United States District Judge for the Western District of Kentucky,
sitting by designation.


                                                         1
No. 04-5810           Johnson v. Long John Silver’s Restaurants                                 Page 2


employee arbitration agreement. Johnson argued that because Long John Silver’s was unable to
produce a signed arbitration agreement—the company allegedly lost Johnson’s file—he could not
be bound to arbitrate his claim. Johnson also argued that any arbitration agreement found to exist
was unconscionable and that he had not made a voluntary and knowing waiver of the right to a
judicial forum. He further argued that collective actions were outside the scope of the arbitration
agreement, or alternately that arbitration would not permit him to pursue a collective action, and that
therefore the arbitral forum was inadequate. Finally, he argued that a number of other clauses of the
arbitration agreement were impermissible and should be severed, such as provisions providing for
the scope of discovery and the payment of costs and fees.
        The district court made two alternative findings with respect to the existence of an arbitration
agreement, concluding that Johnson had signed an arbitration agreement, or, in the alternative, that
Johnson was bound by an implied-in-fact arbitration agreement. Johnson v. Long John Silver’s
Rests., Inc., 320 F. Supp. 2d 656, 664-65 (M.D. Tenn. 2004). In the remainder of its detailed and
well-reasoned opinion, the district court held that the agreement was enforceable. The district court
rejected Johnson’s challenges to the agreement as a whole and declined to sever any individual
clauses. Accordingly, the district court granted Long John Silver’s motion to compel arbitration.
Id. at 670.
        After carefully considering the record on appeal, the briefs of the parties, and the applicable
law, and having had the benefit of oral argument, we affirm the district court’s conclusion that
Johnson is bound by an implied-in-fact arbitration agreement under Missouri law, for the reasons
given by the district court. Id. at 664-65. We do not reach the issue of whether Johnson in fact
signed an arbitration agreement. On the remaining issues, we conclude that the factual
determinations of the district court were not clearly erroneous and that the legal determinations were
correct. Because the reasoning that supports the judgment has been clearly articulated by the district
court in a thorough and comprehensive published decision, the issuance of a detailed written opinion
by us would be unduly duplicative. Accordingly, the judgment of the district court, Johnson v. Long
John Silver’s Rests., Inc., 320 F. Supp. 2d 656 (M.D. Tenn. 2004), is affirmed.
        In addition to appealing the district court’s order granting Long John Silver’s motion to
compel arbitration, Johnson also appealed the district court’s disposition of several other motions.
Specifically, Johnson appealed (1) the district court’s order denying Johnson’s motion for a case
status conference; and (2) the district court’s order affirming the magistrate’s order denying
Johnson’s motions to compel discovery and denying a motion for expedited court service and
disclosure of the identities of similarly situated employees. The basis for the first order was included
in the district court’s published opinion, id. at 670. The second order, regarding discovery,
expedited court service, and disclosure, was issued separately on November 24, 2003.
        Again, the district court did not err in its disposition of Johnson’s motions, and adequately
addressed Johnson’s arguments in its opinions. The district court’s denial of Johnson’s motion for
a case status conference is therefore affirmed on the basis of the reasoning detailed in the published
opinion, id. The district court’s order denying compelled discovery, expedited court service, and
compelled disclosure of the identities of similarly situated employees is affirmed on the basis of the
reasoning set forth in the November 24, 2003, order of Judge Wiseman.
       The judgment of the district court is AFFIRMED.